        Case 1:20-cv-00096-ACA Document 63 Filed 11/20/20 Page 1 of 3                    FILED
                                                                                2020 Nov-20 PM 12:20
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               EASTERN DIVISION

  Michael C. Threatt,

              Plaintiff,

        v.

  Sylacauga Housing Authority,                        Civil Action No.
  Commissioners James Adams, Alma                    20-CV-00096-ACA
  Jean Cook, Matt Hubbard, Patrick
  Lozito, Phillip Morris, and Mayor of
  Sylacauga Jim Heigl,

              Defendants.


               MOVANTS’ REPLY TO WINSTON COOKS, LLC’S
         RESPONSE (DOC. 62) TO MOTION TO DISQUALIFY RICHARD RICE
           AS COUNSEL FOR PLAINTIFF AND FOR ADDITIONAL RELIEF


      As noted in Movants’ initial brief (Doc. 57), Movants are not aware of any

prior attorney-client relationship between SHA and Winston Cooks, LLC, or of any

unethical conduct on Winston Cooks, LLC’s part.

      As described in Movants’ initial brief (Doc. 57 at pp. 23-25), however, the

controlling precedent from the former Fifth Circuit in Brennan’s Inc. v. Brennan’s

Restaurants, Inc., 590 F.2d 168, 174 (5th Cir. 1979), requires, and Movants request,

the Court inquire into whether Winston Cooks, LLC acquired information

confidential to SHA from Rice in connection with their joint representation of


                                    Page 1 of 3
            Case 1:20-cv-00096-ACA Document 63 Filed 11/20/20 Page 2 of 3
Michael C. Threatt v. Sylacauga Housing Authority, et al.
Civil Action No.: 20-CV-00096-ACA
Reply to Winston Cooks, LLC’s Response to Motion to Disqualify


Threatt, in light of Rice’s prior attorney-client relationship with SHA. In this Circuit,

there is an “irrebuttable presumption that relevant confidential information was

disclosed” in connection with Rice’s prior attorney-client relationship with SHA.

Freund v. Butterworth, 165 F.3d 839, 859-60 (11th Cir. 1999).

         Respectfully submitted this 20th day of November, 2020.




s/   Brandi B. Frederick                                         s/Barry V. Frederick (w/permission)
Richard W. Lewis (ASB-1812-L75R)                                 Barry V. Frederick (ASB-1979-C65B)
Brandi B. Frederick (ASB-4725-B59B)                              Attorney for Commissioner Alma Jean
Attorneys for SHA, Commissioners                                 Cook
Patrick Lozito, James Adams, Matt
Hubbard, and Phillip Morris

OF COUNSEL:                                                        OF COUNSEL:

Austill Lewis Pipkin & Maddox, P.C.                                The Frederick Firm
600 Century Park South, Suite 100                                  5409 Trace Ridge Lane
Birmingham, AL 35226                                               Birmingham, AL 35244
(205) 870-3767 phone                                               (205) 739-0043 phone
(205) 870-3768 fax                                                 (205) 739-0044 fax
r-lewis@maplaw.com                                                 barry@frederickfirm.net
bfrederick@maplaw.com




                                                     Page 2 of 3
            Case 1:20-cv-00096-ACA Document 63 Filed 11/20/20 Page 3 of 3
Michael C. Threatt v. Sylacauga Housing Authority, et al.
Civil Action No.: 20-CV-00096-ACA
Reply to Winston Cooks, LLC’s Response to Motion to Disqualify


                                     CERTIFICATE OF SERVICE

      I hereby certify that, on the 20th day of November, 2020, I served a copy of
the above and foregoing on counsel for all parties by using the Court’s ECF filing
system that will send notification of such to all counsel of record, including:

Barry Vaughn Frederick                                           Roderick T. Cooks
The Frederick Firm                                               Lee D. Winston
5409 Trace Ridge Lane                                            Winston Cooks, LLC
Birmingham, AL 35244                                             The Financial Center
Email                       Address:                             505 20th Street North, Suite 815
barry@frederickfirm.net                                          Birmingham, AL 35203
   Attorney For: Alma Jean Cook                                  Email                         Address:
                                                                 rcooks@winstoncooks.com;
C. David Stubbs                                                  lwinston@winstoncooks.com
Stubbs, Sills & Frye P.C.                                           Attorney For: Michael C. Threatt
1724 South Quintard Avenue
Anniston, AL 36202                                               Richard A. Rice
Email          Address:                        david-            The Rice Firm, LLC
ssf@cableone.net                                                 420 20th Street
   Attorney For: Jim Heigl                                       Suite 2200
                                                                 Birmingham, AL 35203
                                                                 Email       Address:      rrice@rice-
                                                                 lawfirm.com
                                                                    Attorney For: Michael C. Threatt

                                                        s/   Brandi B. Frederick
                                                        OF COUNSEL




                                                     Page 3 of 3
